AMENDMENT NO. 1 TO ACQUISITION AGREEMENT

This AMENDMENT NO. 1 to ACQUISITION AGREEMENT (this "Amendment") is entered into
as of this 30th day of November, 2005, by and between STIFEL FINANCIAL CORP., a
Delaware corporation ("Buyer"), and CITIGROUP INC., a Delaware corporation
("Seller").

RECITALS

WHEREAS

, the Seller and Buyer are parties to an Acquisition Agreement, dated as of
September 12, 2005 (the "Acquisition Agreement"), pursuant to which, inter alia,
Buyer has agreed to acquire from Seller the Business;



WHEREAS

, the Seller and Buyer desire to amend the Acquisition Agreement in certain
respects, as set forth in this Amendment; and



WHEREAS

, capitalized terms used but not defined herein have the meanings ascribed to
them in the Acquisition Agreement.



NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

ARTICLE I
CERTAIN AMENDMENTS

Section 1.1 Article I.

(a) Section 1.12. The definition of "Business" set forth in Section 1.12 of the
Acquisition Agreement is hereby amended and restated in its entirety as follows:

""Business" means the capital markets business of Legg Mason, as described in
subsection (b) of the definition of PC/CM Business in Annex A of the Transaction
Agreement, but only to the extent conducted by LMUK and LMWW and their
respective Subsidiaries, and in any event excluding Howard Weil, Incorporated
and Howard Weil Financial Corporation and each of their respective Subsidiaries
and the assets and liabilities thereof; provided, that, the Business shall not
include that portion of the capital markets business of Legg Mason to the extent
conducted by Orchard or LMMCC and any of their respective Subsidiaries; provided
further, that Business shall not include the municipal finance and institutional
municipal sales and trading segments or the retail fixed income and equity
segments of the capital markets business of Legg Mason and its Subsidiaries."

(b) Section 1.39. The cross reference in the definition of "Direct Sale
Agreement" contained in Section 1.39 of the Acquisition Agreement is hereby
amended to read "Section 1.99."

(c) Section 1.50. The definition of "Escrow Agreement" contained in Section 1.50
of the Acquisition Agreement is hereby deleted in its entirety and the words
"[INTENTIONALLY DELETED]" are inserted in place of the deleted text.

(d) Section 1.51. The definition of "Escrow Deposit" contained in Section 1.51
of the Acquisition Agreement is hereby deleted in its entirety and the words
"[INTENTIONALLY DELETED]" are inserted in place of the deleted test.

(e) Section 1.89. The definition of "Net Book Value" contained in Section 1.89
of the Acquisition Agreement is hereby amended by inserting the following at the
end thereof:

"; provided, that, in determining Net Book Value there shall be (i) excluded any
asset related to the rights of Buyer to receive proceeds under the Warrant
Agreement, and (ii) excluded any accrual for liabilities related to the Assumed
Liabilities referred to in paragraph 2 of Schedule 1.11(d)."

(f) Section 1.99.

(i) The following is hereby added at the end of Section 1.99: "The Purchased
Assets shall include a one-half ownership interest in and to the Cripps Model
(as defined in Section 5.20(c)), subject to Sections 5.20(b) and 5.20(d). For
the avoidance of doubt, the Parties also hereby acknowledge and agree that the
Purchased Assets shall also include all municipal bond positions held in LMWW
accounts numbered 140019,140020, 140032, 140440 and 140441 (the "Muni
Securities"). The Parties hereby acknowledge and agree that, notwithstanding
anything to the contrary contained in the Acquisition Agreement, any assets of
LMWW arising under the Direct Sale Agreement, dated as of November 30,2005 (the
"Direct Sale Agreement"), among Buyer, Legg Mason and Citi, shall not be
included the Purchased Assets and shall be considered Excluded Assets.

(g) Section 1.102. The definition of "Related Agreements" contained in Section
1.102 of the Acquisition Agreement is hereby amended by deleting the text "the
Escrow Agreement," therefrom.

Section 1.2 Section 2.2. Subsection (a) of Section 2.2 of the Acquisition
Agreement is hereby amended and restated in its entirety as follows:

"(a) cash in an amount equal to the sum (such sum, the "Closing Payment") of (i)
the Net Book Value plus (ii) Seven Million Dollars ($7,000,000) (the "Premium");
at Closing, Buyer shall pay the Closing Payment in cash, by wire transfer of
immediately available funds, to an account designated by Seller in writing not
less than two (2) Business Days prior to Closing; and"

Section 1.3 Section 2.3. The last sentence of Section 2.3 is hereby amended and
restated in its entirety as follows:

"The Parties hereby acknowledge and agree that the transactions contemplated
under this Agreement shall be consummated at 12:02 AM EST on the same date as
the closing of the transactions under the Transaction Agreement, which time is
immediately subsequent to the closing of the transactions under the Transaction
Agreement."

Section 1.4 Section 2.5. Clause (i) of subsection (b) of Section 2.5 of the
Acquisition Agreement is hereby amended to delete the text:

"Within 25 days following the receipt of the Final Closing Date Balance Sheet"

and inserting the following text in place thereof:

"Within 23 days following the receipt of the Final Closing Date Balance Sheet"

Section 1.5 Section 2.10. Section 2.10 of the Acquisition Agreement is hereby
amended and restated in its entirety as follows:

"The assets and liabilities included in the Purchased Assets and Assumed
Liabilities that are of the type reflected in the line items designated in the
Illustrative Balance Sheet as "Broker to Broker Trade" or "B to B Trade," other
than any equity securities but including the Muni Securities (the "Non- Equities
Securities Portfolio Assets and Liabilities"), shall be acquired by Buyer from
LMWW pursuant to the Direct Sale Agreement in broker to broker trades that are
effected prior to the close of trading on the Business Day immediately preceding
the Closing Date (such Business Day prior to the Closing Date is currently
expected to be November 30,2005) in trades that are settled on a T+l or T+3
basis (but in no event prior to the Closing). If for any reason any of the
securities included in the Non-Equities Securities Portfolio Assets and
Liabilities are not so acquired by Buyer from LMWW, then (i) they shall be
acquired at the respective values for such securities as are reflected on the
books and records of LMWW as of the close of business on the Business Day
immediately preceding the Closing Date in trades that are effected at or prior
to the open of trading on the Closing Date (currently expected to be December
1,2005) and that are settled on a T+l or T+3 basis and (ii) the aggregate price
paid by Buyer for the securities in such trades shall be increased to the extent
that the aggregate value of such securities as reflected on the Final Closing
Date Balance (which shall be the same values as reflected on the PC/CM Final
Closing Date Balance Sheet (as defined in the Transaction Agreement)) is greater
than the aggregate price at which such trades were effected on the Closing Date
and decreased to the extent that the aggregate value of such securities as
reflected on the Final Closing Date Balance Sheet (which shall be the same
values as reflected on the PC/CM Final Closing Date Balance Sheet) is less than
the aggregate price at which such trades were effected on the Closing Date, with
any such increase or decrease to be paid by Buyer (in the case of an increase)
or LMWW (in the case of a decrease) on the second Business Day after the Final
Closing Date Balance Sheet is finalized in accordance with Section 2.5, together
with interest accrued from the applicable original settlement date at the rate
specified in Section 2.5. The Non-Equities Securities Portfolio Assets and
Liabilities acquired by Buyer as described in this Section 2.10 shall be
excluded from the computation of Estimated Net Book Value and Net Book Value. In
furtherance of the foregoing, Buyer shall assume all of LMWW's short positions
included in the Non-Equities Securities Portfolio Assets and Liabilities (or
related to any equity securities included in the Purchased Assets) and shall
satisfy such obligations by selling (on the same trading date that it acquire's
LMWW's long positions in the Non-Equities Securities Portfolio Assets and
Liabilities) securities sufficient to permit LMWW to close out and flatten such
short positions. The provisions of Section 2.4(a)(ii) and 2.4(c) shall have no
further force and effect."

Section 1.6 Section 5.5.

(a) Section 5.5 of the Acquisition Agreement is hereby amended by adding the
following at the end of Section 5.5(a):

"Notwithstanding anything to the contrary herein, Buyer shall not be deemed in
breach of Section 5.5(a) to the extent it has not made employment offers to any
individuals who have been added to Schedule 1.29(a) pursuant to this Amendment.
Promptly following Closing, Buyer shall make an offer of employment to such new
CM Business Employee who has not otherwise received an employment offer and
otherwise in accordance with Section 5.5(a), in each individual case subject to
Buyer's reasonable review and concurrence that the employment terms and base pay
of each such CM Business Employee is substantially consistent with other
similarly situated CM Business Employees."

(b) Section 5.5 of the Acquisition Agreement is hereby amended by adding the
following as new Section 5.5(i):

"(i) Not less than ten (10) Business Days prior to the proposed payment date of
the Annual Bonuses and the Flip Bonuses (each as described in a summary provided
to the Buyer on the date hereof (the "Bonus Summary")), which proposed payment
date shall not be later than January 15,2006 (the "Bonus Payment Date"), Buyer
will provide to Seller for its review and approval a schedule which contains (i)
the proposed Bonus Payment Date, (ii) the amount of the Annual Bonuses and Flip
Bonuses proposed by Buyer to be paid to each Buyer Employee to whom Buyer
proposes paying an Annual Bonus and/or a Flip Bonus, together with a calculation
of the FICA and Medicare Tax payments relating thereto, and (iii) the amount of
each such Buyer Employee's pro rated annual bonus for the portion of the fiscal
year ended March 31,2005 equal to the portion of the current fiscal year through
the Closing Date. Buyer's determination of the amount of such Annual Bonuses and
Flip Bonuses will be made in accordance with the parameters described in the
Bonus Summary. If the Seller disagrees with the Buyer's determination of the
aggregate amount of the Annual Bonuses and Flip Bonuses or the amount of any
individual Annual Bonus or Flip Bonus proposed by Buyer to be paid by Buyer to
any Buyer Employee, then the Seller shall notify the Buyer of the aggregate
amount of the Annual Bonuses and Flip Bonuses and the amount of the Annual Bonus
and Flip Bonus to be paid to each Buyer Employee, and the amount of such bonuses
to be paid shall be as specified by Seller. On the Business Day immediately
prior to the Bonus Payment Date, Seller will transfer to Buyer to an account
previously designated to Seller by Buyer an amount in cash equal to the sum of
(i) the aggregate amount of the Annual Bonuses, plus (ii) the aggregate amount
of the Flip Bonuses; provided, that Seller will not be obligated to transfer to
the Buyer the amount of the Annual Bonus or Flip Bonus with respect to any Buyer
Employee who has not prior to such time executed and delivered to Seller a
release in a form acceptable to the Seller in its sole discretion (a "Release"),
which Seller may waive or modify as it determines; provided, further that Buyer
shall have no liability to Seller if Buyer pays any Annual or Flip Bonus to any
Buyer Employee if Seller has transferred to Buyer such amount, whether in error
or otherwise prior to receiving a Release satisfactory to Seller. On the Bonus
Payment Date, the Buyer shall pay to the Buyer Employees who have so executed
and delivered to Seller a Release each such Buyer Employee's Annual Bonus and
Flip Bonus as determined in accordance with this Section 5.5(i). Simultaneously
with the transfer of funds described in the preceding sentence, Seller shall
transfer an amount to Buyer equal to the sum of (I) the lesser of (i) 50% of the
employer's portion of the FICA attributable to the payment of the Annual Bonuses
and the Flip Bonuses funded by Seller and (ii) $650,000 plus (II) Medicare Tax
attributable to the payment of the Flip Bonuses and the Annual Bonuses funded by
Seller. Notwithstanding the foregoing, if the Seller has not on or prior to
December 3, 2005 received a copy of the letter agreement attached hereto as
Schedule 5.5(i) that has been executed by each of the parties thereto other than
the Seller, then Seller shall be entitled to require that Buyer pay the Annual
Bonuses and Flip Bonuses at such times as are specified in the Bonus Summary,
and the other provisions of this Section 5.5(i) shall apply to such payment
mutatis mutandis."

Section 1.7 Section 5.9. The provision contained in Section 5.9 of the
Acquisition Agreement is hereby amended by inserting the following as subsection
(c) thereof:

"(c) Buyer hereby acknowledges and agrees that it has received the financial
statements referred to in Section 5.9(a) of the Acquisition Agreement and
releases Seller of any further obligation with regard to such financial
statements or Section 5.9 of the Acquisition Agreement."

Section 1.8 Section 5.19

(a) The provision contained in Section 5.19 of Acquisition Agreement is hereby
amended by inserting the following at the end of Section 5.19(a):

"Notwithstanding the provisions of Section 5.19, the individuals identified on
Schedule 5.19(a) will be permitted to become employees or consultants of Buyer
or any of its Affiliate through no later than December 15,2005 without Buyer
being obligated to acquire the Shares of Orchard and LMMCC. In the event such
individuals continue as employees or consultants of Buyer or any of its
Affiliate on December 16,2005, then, if Seller so elects, Buyer shall be
obligated to acquire the Shares of Orchard and LMMCC at the net book value
thereof as of immediately prior to the Closing under the Acquisition Agreement.
In the event such individuals do not continue as employees or consultants of
Buyer or any of its Affiliate after December 15,2005 and accordingly Buyer does
not acquire the Shares of LMCC and Orchard, then Buyer shall certify to Seller
on December 16,2005 that such individuals are not employees or consultants of
Buyer or any of its Affiliate at such date and that Buyer has no current
intention to hire or engage (or cause any of its Affiliates to hire or engage)
as consultants such individuals subsequent to the Closing."

(b) The provision contained in Section 5.19 of the Acquisition Agreement is
hereby amended by inserting the following as subsection (f) thereof:

"(f) Notwithstanding the foregoing provisions of this Section 5.19, the Buyer
agrees that at the Closing it will acquire the Shares of LMUK. Except as
provided in Section 5.19(a) of the Acquisition Agreement, Buyer shall not
acquire the Shares of Orchard and LMMCC."

Section 1.9 Section 5.20. The provisions of Section 5.20 of the Acquisition
Agreement are hereby deleted and replaced in their entirety by the following:

(a) Subject to Buyer's receipt of the payment(s) in Section 5.20(d) below, Buyer
or its applicable Affiliate hereby grants to Seller and its Affiliates, during
the Cripps Term, a non-exclusive, worldwide, irrevocable license to use the
Cripps Model (as defined below) research and data (including real time access to
research and data) created by or on behalf of Buyer and/or its Affiliates on or
after the Closing Date. In addition, during the Cripps Term (as defined below),
(i) Buyer agrees to promptly provide copies to Seller of all reports and data
and all publications of reports or data generated by or on behalf of Buyer
and/or its Affiliates through use of the Cripps Model (including any analysis
thereof), and (ii) Buyer shall make available to Seller and its Affiliates
reasonable access to Cripps (as defined below), and a reasonable portion of
Cripps' time, upon reasonable notice, to engage in activities on behalf of
Seller for up to ten (10) Business Days per year, including, without limitation,
attending business functions, attending conferences, participating in conference
calls, meeting with Seller's private client brokers, and being available for and
timely responding to inquiries from brokers and other Seller personnel regarding
the Cripps Model, its output, any discrepancies and interpretation of results.
In addition, Cripps will be available to travel, at Seller's expense, subject to
the ten (10) Business Day per year limitation set forth in the previous
sentence.

(b) With respect to ownership of the Cripps Model, it is understood that Seller
or its Affiliate, on the one hand, and Buyer, on the other, each shall have (x)
an undivided joint ownership interest of and in all rights in and to the Cripps
Model, without any royalty, payment, or accounting obligation to the other
party, (y) the independent right to enforce its rights in its own name against
any third parties (other than (i) Affiliates of the other party and (ii)
licensees of the non-enforcing party who are licensees prior to the date of such
enforcement), with the right to join the other party to such enforcement, to the
extent required by law, at the sole expense of the enforcing party (including
all fees and disbursements of counsel of the joined party), and (2) the right to
create Modifications, enhancements, improvements and derivative works
(collectively, "Modifications") of the Cripps Model, which Modifications shall
be exclusively owned (without any license or other right to the other party) by
the party making such Modifications; provided, however, that any Modifications
made by Cripps or Buyer during the Cripps Term shall be licensed to Seller and
its Affiliates on a non-exclusive, royalty-free, perpetual and irrevocable
basis. All registrations or applications for registration of the Cripps Model
(and/or any intellectual property rights therein, but not any Modifications)
shall be in the names of both parties, but shall be made solely at the expense
of the party requesting such registration or application. Each party may only
use the Cripps Model solely for such party's Internal Business Purposes.

(c) As used in this Section 5.20: (x) "Cripps Model" means the Legg Mason/LMWW
quantitative research products managed by Richard Cripps ("Cripps"), including
all reports generated thereby and data used therein as of the Closing Date; (y)
"Cripps Term" means the one (1) year term beginning on the Closing Date (the
"Initial Cripps Term"), as well as up to two (2) one (1) year extensions at
Seller's discretion (each, an "Extension Cripps Term"); and (2) "Internal
Business Purposes" means the use by such party and its Affiliates for its own
business and benefit and shall not include any right to grant any license,
sublicense or other right to any third party; provided, however, that such party
and its Affiliates can provide the output, data and information resulting from
the use of the Cripps Model to their customers and clients. Buyer shall be
responsible for obtaining any consents or rights necessary to provide the
licenses and services set forth in this Section 5.20.

(d) Seller or an Affiliate shall, in connection with the exercise of its rights
under Section 5.20(a), make payments to Buyer as follows: (i) with respect to
the Initial Cripps Term, Seller or an Affiliate shall pay to Buyer an amount
equal to Five Hundred Thousand Dollars ($500,000), which amount shall be paid at
Closing, and (ii) with respect to each Extension Cripps Term, Seller or an
Affiliate shall pay to Buyer an amount equal to Five Hundred Thousand Dollars
($500,000), which amount shall be payable quarterly, in arrears (i.e. $125,000
being payable at the end of each quarter during each Extension Cripps Term with
respect to the prior three (3) month period); provided, that during an Extension
Cripps Term Seller may deliver a written notice to Buyer that it no longer
desires to exercise its rights under Section 5.20(a), and, upon the delivery of
such notice, (x) Seller (or any Affiliate) shall only be required to pay to
Buyer an amount equal to One Hundred Twenty Five Thousand Dollars ($125,000)
with respect to the quarter in which such notice was delivered and (y) Seller
(or any Affiliate) shall not be required to make any other payment to Buyer
under this Section 5.20.

Section 1.10 Section 5.23. The following text is added as new Section 5.23 of
the Acquisition Agreement:

"LMUK. Schedule 5.23 to this Agreement contains certain representations,
warranties, covenants and agreements of Parties with regard to LMUK."

Section 1.11 Section 5.24. The following text is added as new Section 5.24 of
the Acquisition Agreement:

"Warrant Agreement Obligations. For the avoidance of doubt, the Parties hereby
acknowledge and agree that no accrual or other liability related to the
obligation of LMWW to transfer to Buyer or any Buyer Employee any of the
proceeds from the disposition of any of the warrants, units, shares of common
stock and other securities listed on Schedule 1.139 shall be included as a
liability in the computation of the Estimated Net Book Value or the Net Book
Value."

Section 1.12 Section 5.25. The following text is added as new Section 5.25 of
the Acquisition Agreement:

"Subject Assets. (a) As soon as practicable after the Closing Date, the Parties,
each acting in good faith, shall review the equipment, furniture, fixtures,
leasehold and tenant improvements and other fixed assets owned by LMWW that as
of the Closing Date are located or used or intended to be located or used at an
Assumed Lease property, a Subleased Property or the portion of the 100 Light
Street facility to be occupied by Buyer (the "Subject Assets") and shall
cooperate in good faith to allocate such assets into the following categories
using the methodologies described below:

(i) All Subject Assets located at a property covered by an Assumed Lease shall
constitute Purchased Assets.

(ii) All Subject Assets (other than leasehold improvements) located at a
Subleased Property or the portion of the Light Street facility to be occupied by
Buyer as of the Closing (A) the depreciation charges for which had been
allocated 100% to the CM Business (or any segment or segments thereof) by Legg
Mason prior to Closing or (B) that are identified as being used exclusively by
the CM Business shall constitute Purchased Assets.

(iii) All Subject Assets (other than leasehold improvements) located at a
Subleased Property or the portion of the Light Street facility that are used
exclusively in the CM Business and primarily in the Business shall constitute
Purchased Assets.

(iv) All leasehold improvements at a Subleased Property shall constitute "shared
assets."

(v) Subject Assets located at a Subleased Property or the portion of the Light
Street facility the depreciation charges for which had not been allocated 100%
to the CM Business (or any segment or segments thereof) by Legg Mason prior to
Closing and that have not been identified as being used exclusively by the CM
Business shall constitute "shared assets."

(b) The Parties shall cooperate in good faith and share with each other all
information in the possession of or that reasonably can be collected, developed
or obtained by such Party and its Affiliates to enable the Parties to make the
determinations herein described. To facilitate all of the foregoing, Buyer shall
permit Seller and its representatives reasonable access to the Assumed Lease
spaces, the Subleased Property or the portion of the 100 Light Street facility
to be occupied by Buyer. Buyer shall pay to Seller or LMWW an amount
representing the monthly depreciation costs related to the "shared assets", in
arrears on a monthly basis, for the duration of the lease term for the related
Subleased Property or 100 Light Street space, as applicable (with a "catch up"
payment to be promptly made in respect of the period from the Closing Date to
the date after the Closing that an asset first becomes classified as a "shared
asset" or the other allocations described in this paragraph are first made). The
depreciation costs related to the "shared assets" shall be determined by using
reference to the historical allocations used by Legg Mason prior to the closing
to allocate such costs between the CM Business, on the one hand, and other
businesses of Legg Mason, on the other, unless a Party disputes the
reasonableness of a determination made on such basis. Further, the Parties each
acting reasonably shall as soon as practicable after the date hereof determine
an allocation of such depreciation costs on a location-by-location basis. If any
Subject Asset that was not reflected on the Estimated Closing Balance Sheet or
Final Closing Balance Sheet as a Purchased Asset subsequently is determined to
be a Purchased Asset the provisions of Section 5.10 (c) shall apply with respect
to such asset.

(c) If the Parties are unable to agree on any of the matters described above,
the matter shall be submitted by them to an Accountant selected in accordance
with the procedures described in Section 2.5 for final and binding
determination.

(d) If the Parties are not able to collect, develop or obtain sufficient
information to enable them to make the determinations described in this Section
5.25, then each party acting reasonably shall agree on another methodology that
most closely approximates the methodology described in this Section 5.25.

(e) To avoid duplication of payment, to the extent that the use of any of the
Subject Assets is paid for by Buyer (including as part of the fixed rental rate)
under the sublease for the Light Street space then such assets shall not
constitute Purchased Assets or "shared assets" hereunder.

Section 1.13 Section 5.26. The following text is added as new Section 5.26.

"Other Matters.

(a) The receivable owed by the Madrid Consultant (as defined in Schedule 5.23)
to LMUK in the amount of $58,000 shall be excluded from the computation of Net
Book Value. If a Continuation Arrangement (as defined in Schedule 5.23) comes
into existence or the receivable is collected, promptly thereafter Buyer shall
pay to Seller the amount of such receivable.

(b) On Monday, December 7, 2005, Buyer shall cause LMUK to pay to LMWW cash in
immediately available funds in an amount of, and in satisfaction in full of, the
$2,030,001 payable owed as of the Closing Date by LMUK to LMWW. The receivable
held by LMWW in respect of such payable and the cash received by LMWW from such
payment shall constitute Excluded Assets."

Section 1.14 Section 6.4. The provision contained in subsection (k) of Section
6.4 of the Acquisition Agreement is hereby deleted in its entirety and the words
"[INTENTIONALLY DELETED]" are inserted in place of the deleted text.

Section 1.15 Section 7.4.

(a) The provision contained in subsection (a) of Section 7.4 of the Acquisition
Agreement is hereby amended by deleting the words "and the Escrow Deposit"
therefrom.

(b) The provision contained in subsection (j) of Section 7.4 of the Acquisition
Agreement is hereby deleted in its entirety and the words "[INTENTIONALLY
DELETED]" are inserted in place of the deleted text.

Section 1.16 Section 8.2. The parties acknowledge and agree that the defined
term "Buyer Indemnified Parties" shall be deemed to include, from and after the
Closing, any Transferred Subsidiary(ies).

Section 1.17 Section 8.21b). Section 8.2(b) of the Acquisition Agreement is
hereby amended and restated in its entirety as follows:

"(b) Losses resulting from or arising out of the failure by Seller to perform in
any material respect any of its covenants or agreements contained in this
Agreement;"

Section 1.18 Section 8.2(d)(iii). Clause (iii) of subsection (d) of Section 8.2
of the Acquisition Agreement is hereby amended and restated in its entirety as
follows:

"(iii) the matters described in paragraph 2 of Schedule 5.23."

Section 1.19 Schedule 1.9.

(a) The following Items set forth in Schedule 1.9 to the Acquisition Agreement
are hereby deleted in their entirety and shall not constitute Assumed Contracts:

(i) Item 18: Master Services Agreement and General Terms and Conditions between
BondDesk Group LLC, BondDesk Trading LLC and Legg Mason dated as of November 3,
2004;

(ii) Item 23: Software Licensing Agreement between Facetime Communications, Inc.
and LMWW dated as of September 26, 2002;

(iii) Transferred Subsidiary Contract Item 12: Subinvestment Management
Agreement, between Legg Mason Limited and Brandywine Asset Management, LLC dated
December 13, 2004;

(iv) Transferred Subsidiary Contract Item 13: Service Agreement between Legg
Mason Limited and Legg Mason Capital Management, Inc;

(v) Transferred Subsidiary Contract Item 14: US Large Cap Investment Management
Agreement among Legg Mason Limited, Legg Mason Capital Management, Inc. and
Stichting Shell Pensioenfonds dated October 15, 2004; and

(vi) Transferred Subsidiary Contract Item 15: Investment Management Agreement
between Legg Mason Limited and National Bank of Abu Dhabi dated December 13,
2004.

(b) The parties hereby acknowledge and agree to add the following Items to
Schedule 1.9 to the Acquisition Agreement as Assumed Contracts:

(i) Item 50: SNL Datasource Master Subscription Agreement and Quotation for
Services between LMWW and SNL Financial LC dated October 11, 2004;

(ii) Item 51: Capital IQ License Agreement between Capital IQ, Inc. and LMWW
dated May 1,2004;

(iii) Item 52: Fixed Price Amendment between Legg Mason, Inc. and LexisNexis
dated August 1, 2005;

(iv) Item 53: D&B Master Agreement and Order Form between LMWW and Dun &
Bradstreet, Inc. dated November 1, 1995.

Section 1.20 Schedule 1.11 (d). Item 2 of Schedule 1 .l1 (d) of the Acquisition
Agreement is hereby amended and restated in its entirety as follows:

"2. The obligation to make payments to specified CM Business Employees upon
disposition of the warrants, units, shares of common stock and other securities
set forth on Schedule 1.139 pursuant to the Warrant Agreement, provided that
such obligations shall only constitute an Assumed Liability to the extent that
funds are provided to Buyer by or on behalf of Seller sufficient to fully
satisfy any such obligations (including without limitation the obligation, if
any to withhold any Taxes from such payments) pursuant to the Warrant
Agreement."

Section 1.21 Schedule 1.29(a). The contents of Schedule 1.29(a) of the
Acquisition Agreement are hereby replaced in their entirety by the contents of
revised Schedule 1.29(a) attached hereto.

Section 1.22 Schedule 1.139. The contents of Schedule 1.1 39(a) of the
Acquisition Agreement are hereby replaced in their entirety by the contents of
revised Schedule 1.139(a) attached hereto.

Section 1.23 Schedule 5.5(i). Annex A to this Amendment is hereby added as near
Schedule 5.5(i) to the Acquisition Agreement.

Section 1.24 Schedule 5.23. Annex B to this Amendment is hereby added as new
Schedule 5.23 to the Acquisition Agreement.

Section 1.25 Schedule 8.2(d)(iii). Schedule 8.2(d)(iii) of the Acquisition
Agreement is hereby deleted in its entirety.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1 No other Modification of Acquisition Agreement. Except as modified
hereby, the Acquisition Agreement shall remain in full force and effect and the
terms thereof are hereby ratified and confirmed.

Section 2.2 Other Provisions. The provisions of Sections 9.4 through 9.17 of the
Acquisition Agreement are incorporated herein by reference, mutatis mutandis.

[Remainder of page intentionally left blank; signature page attached.]

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
executed as of the date first above written.

"BUYER"

STIFEL FINANCIAL CORP.

By: /s/ Ronald J. Kruszewski

Name: Ronald J. Kruszewski

Title: Chairman and Chief Executive Officer

 

"SELLER"

CITIGROUP INC.

By: /s/ Anthony Lazzara

Name: Anthony Lazzara

Title: Managing Director, M&A Execution